DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
1.	The amendment filed 6/7/2022 has been entered. Amended Claims 1, 3-7, 9, 16 and 17 have been noted in addition to canceled Claims 2 and 8. The amendment has overcome the drawing objections previously set forth - those drawing objection have been withdrawn accordingly. The amendment has failed to overcome all of the 112(b) and 112(d) rejections previously set forth - only the 112(b) and 112(d) rejections that have been overcome have been withdrawn. Claims 1, 3-7 and 9-20 are currently pending.

Claim Objections
2.	The claims listed below are objected to because of the following informalities:  
In Claim 1, lines 10-11, change “of rotating body” to -- of the rotating body --
In Claim 3, line 5, change “the rotating body, the gland” to -- the rotating body and the gland --
In Claim 9, line 3, change “two end” to -- two ends --
Appropriate correction is required.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a sealing assembly” (Claim 1)
“a limiting cooperating component” (Claim 1)
“a temperature-lowering device” (Claims 14 and 15)
“a temperature-lowering mechanism” (Claim 19)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“a sealing assembly” (from Claim 1) is being interpreted as an assembly comprising a sealing frame body that is provided therein with a sealing ring, a positioning ring for the sealing ring and a gland for the sealing ring
“a limiting cooperating component” (from Claim 1) is being interpreted as a limiting orifice plate or a positioning stopper block or a positioning baffle
“a temperature-lowering device” (from Claims 14 and 15) is being interpreted as a temperature-lowering box
“a temperature-lowering mechanism” (from Claim 19) is being interpreted as a spiral blade

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 now recites the limitation “the sealing assembly moves relative to the rotating body to be radially displaced up and down and leftwards and rightwards with the rotating body” which is considered indefinite because the wording of this limitation establishes that the sealing assembly moves “relative to the rotating body” in addition to “with the rotating body”. Thus, it is unclear if this limitation establishes that the sealing assembly moves separately and independently from the rotating body or if this limitation establishes that the sealing assembly moves together and in-sync with the rotating body. The metes and bounds of the claim are consequently unclear.  
	Claims 3-7 and 9-20 are rejected due to their dependency on Claim 1. 
	Claim 9 now recites the limitation “wherein a flange is disposed between the fixed body and the flexible connecting body, and the flexible connecting body has two end, wherein one end is connected to the fixed body via the first flange, and the other end is connected to the sealing frame body via a second flange” which is considered indefinite because no first flange has been established within the claim. It is consequently unclear if the claim is establishing three total flanges (i.e. the “flange”, the “first flange” and the “second flange”) of if the “flange” is referring to either of the first or second flanges. The metes and bounds of the claim are consequently unclear.  
	Claim 16 recites the limitation “wherein a tyre is disposed between the sealing assembly and the rotating body” which is considered indefinite because Claim 1, on which Claim 16 depends, establishes “a sealing assembly disposed on a circumference of the rotating body and rotatably connected to the rotating body”. It is consequently unclear how the sealing assembly can be both “disposed on a circumference of the rotating body” and have “a tyre” that is “disposed between the sealing assembly and the rotating body” since a tyre disposed between the sealing assembly and rotating body would prevent the sealing assembly from being disposed on a circumference of the rotating body itself. The metes and bounds of the claim are consequently unclear.
	Claim 17 now recites the limitation “wherein a ring plate is disposed between the tyre and the rotating body on a side where there is the flexible connecting body and two ends of the ring plate are welded and sealed with the tyre and the rotating body respectively” which is considered indefinite because the location of the claimed ring plate is unclear. It is unclear which element “a side” belongs to and it is consequently unclear where “a side where there is the flexible connecting body” is and where, relative to the remainder of the mechanism, that the two ends of the claimed ring plate are to be welded and sealed. The metes and bounds of the claim are consequently unclear.

	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claims 16, 17, 19 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 16 recites the limitation “wherein a tyre is disposed between the sealing assembly and the rotating body” while Claim 1, on which Claim 16 depends, establishes “a sealing assembly disposed on a circumference of the rotating body”. Thus, dependent Claim 16 fails to include all the limitations of Claim 1 upon which it depends since Claim 16 introduces an intermediate element (i.e. “a tyre”) that is to be disposed “between the sealing assembly and the rotating body” while Claim 1 establishes that the sealing assembly itself is “disposed on a circumference of the rotating body”. It is unclear how the sealing assembly can be both “disposed on a circumference of the rotating body” and have “a tyre” that is “disposed between the sealing assembly and the rotating body” since a tyre disposed between the sealing assembly and rotating body would prevent the sealing assembly from being disposed on a circumference of the rotating body itself.  Note that a sealing assembly disposed on a tyre, wherein the tyre is disposed between a rotating body and the sealing assembly, would be disposed on a circumference of the tyre as opposed to a circumference of the rotating body. Therefore, dependent Claim 16 fails to include all the limitations of Claim 1 upon which it depends. 
	Claims 17, 19 and 20 are rejected due to their dependency on Claim 16.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 9, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drexler (US 5,106,105). 
	Regarding Claim 1, to the extent that Claim 1 is understood in light of the 112(b) rejection set forth in this Office Action, Drexler teaches of a rotating seal mechanism (Fig. 2) disposed between a fixed body (fixed body (7) as shown in Fig. 1 which has portion (18) as is shown in Fig. 2) and a rotating body (rotating body (8) as shown in Fig. 1 that comprises shell (21) as is shown in Fig. 2) (see at least Col. 3 lines 48-61 and Figs. 1, 2), comprising: 
	a sealing assembly (sealing assembly comprising sealing frame body (14) that is provided therein with a sealing ring (10), a positioning ring (41) for the sealing ring (see at least Col. 6 lines 52-56 and Fig. 2 and note that element (41) is a ring-shaped element that facilitates positioning of sealing ring (10) and is accordingly a positioning ring) and a gland (15) for the sealing ring (see at least Col. 3 line 60 - Col. 4 line 12 and Fig. 2 and note that element (15) adjustably facilitates pressure on sealing ring (10) and is accordingly a gland for the sealing ring)) disposed on a circumference of the rotating body (as is shown in Fig. 2) and rotatably connected to the rotating body (see at least Col. 3 line 60 - Col. 4 line 12, Col. 6 lines 52-56 and Figs. 1, 2); 
	a flexible connecting body (19) connected with the sealing assembly and the fixed body (see at least Col. 4 lines 1-6 and Fig. 2); and 
	a limiting cooperating component (component comprising element (32)) disposed on the sealing assembly (as is shown in Fig. 2) (see at least Col. 4 line 63 - Col. 5 line 5 and Figs. 2, 4),
wherein a follower support component (follower support component comprising elements (13) that form sealing ring (40) around the circumference of the rotating body) (see at least Col. 4 line 63 - Col. 5 line 5, Col. 6 lines 34-38 and Figs. 2, 4) is disposed on the sealing assembly (as shown in Fig. 2), wherein the follower support component is in the form of supporting block (supporting block formed from elements (13) as is shown in Figs. 2 and 4 that support (at least) element (16)) that forms a supporting ring (the ring as shown in Fig. 4 formed by elements (13) that follow element (14) along the circumference of the rotating body) (see at least Col. 4 line 63 - Col. 5 line 5, Col. 6 lines 34-38 and Figs. 2, 4) that can slide on an outer circumference (16) of the rotating body (as shown in Fig. 2 and described in (at least) the Abstract) and defines a coaxiality between the sealing assembly and the rotating body (see at least Col. 4 line 63 - Col. 5 line 5, Col. 6 lines 34-38 and Figs. 2, 4 and note that elements (13) of the follower support component follow element (14) along the circumference of the rotating body to thereby form a ring that is coaxial with the rotating body which accordingly “defines a coaxiality between the sealing assembly and the rotating body” as claimed), and
	wherein the flexible connecting body is configured to compensate for central displacement of the rotating body during the central displacement of the rotating body and enable sealing between the sealing assembly and the fixed body, wherein during rotation of the rotating body, the sealing assembly moves relative to the rotating body to be radially displaced up and down and leftwards and rightwards with the rotating body (Note that the limitation “wherein the flexible connecting body is configured to compensate for central displacement of the rotating body during the central displacement of the rotating body and enable sealing between the sealing assembly and the fixed body, wherein during rotation of the rotating body, the sealing assembly moves relative to the rotating body to be radially displaced up and down and leftwards and rightwards with the rotating body” constitutes an intended use of the claimed apparatus that a prior art apparatus must be merely capable of doing to fulfill. In the instant case, Drexler teaches that the flexible connecting body is configured to compensate for central displacement of the rotating body during the central displacement of the rotating body (as is evident from (at least) the disclosure that the flexible connecting body (19) is connected to the housing and that the “housing, carbon bar, and disc interfaces are such that the disc has clearance with the non-rotating parts of the seal to allow a 1.0 in. radial motion of the disc (and kiln) in any direction” - see at least Col. 8 lines 62-68 and Figs. 2, 4) and enable sealing between the sealing assembly and the fixed body (as is described in (at least) the Abstract), wherein during rotation of the rotating body, the sealing assembly moves relative to the rotating body to be radially displaced up and down and leftwards and rightwards with the rotating body (As is evident from (at least) the disclosure that the “housing, carbon bar, and disc interfaces are such that the disc has clearance with the non-rotating parts of the seal to allow a 1.0 in. radial motion of the disc (and kiln) in any direction” - see at least Col. 8 lines 62-68 and Figs. 2, 4. Also note that the Abstract discloses that “The seal is capable of operating in a thermally changing environment where the both radial expansion and axial movement of the rotating kiln do not result in the failure of the seal”). Thus, the apparatus taught by Drexler comprises all of the claimed structure, is capable of performing all of the claimed intended uses and accordingly meets all of the limitations of Claim 1 as claimed.). 

	Regarding Claim 3, to the extent that Claim 3 is understood in light of the 112(b) rejections set forth in this Office Action, Drexler also teaches that the sealing assembly comprises a sealing ring (10), a positioning ring (41) for the sealing ring (see at least Col. 6 lines 52-56 and Fig. 2 and note that element (41) is a ring-shaped element that facilitates positioning of sealing ring (10) and is accordingly a positioning ring) and a gland (15) for the sealing ring (see at least Col. 3 line 60 - Col. 4 line 12 and Fig. 2 and note that element (15) adjustably facilitates pressure on sealing ring (10) and is accordingly a gland for the sealing ring)), wherein the positioning ring (41) for the sealing ring (10) adjoins the sealing frame body (14) and abuts against the sealing ring (10) in a direction facing the rotating body (as is shown in Fig. 2) and the gland (15) for the sealing ring presses the sealing ring and the positioning ring for the sealing ring in a height direction of the rotating body (see at least Col. 3 line 60 - Col. 4 line 12 and Fig. 2 and note that horizontal compression via element (15) will causes vertical expansion (in a height direction) of sealing ring (10) which is counteracted by positioning ring (41)). 
 
	Regarding Claim 9, to the extent that Claim 9 is understood in light of the 112(b) rejections set forth in this Office Action, Drexler also teaches that a first flange (first flange that connects element (18) to element (19) as is shown in Fig. 2) is disposed between the fixed body and the flexible connecting body (see Fig. 2), and that the flexible connecting body (19) has two ends (the right-hand and left-hand ends of element (19) with respect to Fig. 2), wherein one end (the right-hand end of element (19) with respect to Fig. 2) is connected to the fixed body via the first flange (as is shown in Fig. 2), and another end (the left-hand end with respect to Fig. 2) is connected to a sealing frame body (14) via a second flange (flange that connects element (14) to element (19) as is shown in Fig. 2). 

	Regarding Claim 16, to the extent that Claim 16 is understood in light of the 112(b) rejections set forth in this Office Action, Drexler also teaches that a tyre (tyre comprising elements 24 and 25) is disposed between the sealing assembly and the rotating body (21) (as is shown in Figs. 2 and 7) (see at least Col. 4 lines 7-33 and Figs. 2, 7). 

	Regarding Claim 17, to the extent that Claim 17 is understood in light of the 112(b) rejections set forth in this Office Action, Drexler also teaches that a ring plate (23) is disposed between the tyre (tyre comprising elements 24 and 25) and the rotating body (21) on a side where the flexible connecting body is present (the right hand side of element (23) as is shown in Fig. 2) and that two ends of the ring plate (23) are welded and sealed with the tyre and the rotating body respectively (see at least Col. 4 lines 7-33 and Fig. 2).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Drexler in view of Cao et al. (CN 202599086 U) (hereinafter “Cao”) (see attached original document and translation for reference).
	Regarding Claim 4, to the extent that Claim 4 is understood in light of the 112(b) rejections set forth in this Office Action,  Drexler teaches the rotating seal mechanism according to Claim 3 (see the rejection for Claim 3), but fails to explicitly teach that the sealing ring (10) is a J-shaped or Y-shaped sealing ring, wherein a sealing lip of the sealing ring has a width in a diameter direction. However, such configuration is known in the art. 
	Cao discloses a relatable “sealing mechanism of a rotary kiln body” (see [0002] and Figs. 1, 2) and teaches of disposing a J-shaped sealing ring (“J-shaped sealing ring” - (2)) between a fixed body (1) and a rotating kiln body (3), wherein the J-shaped sealing ring has a sealing lip (lower portion of element (2) that is in contact with rotating kiln body (3) as shown in Fig. 2) that has a width in a diameter direction (see at least [0015]-[0017] and Figs. 1, 2). Cao teaches that a sealing ring of this type is advantageous because it can accommodate a lubricating grease channel (6) that can be used to admit lubricant between the sealing ring and the rotating kiln body such that friction and wear between the sealing ring and the rotating kiln body can be reduced (see at least [0015]-[0017] and Figs. 1, 2). 
    	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mechanism taught by Drexler by configuring the existing sealing ring to be J-shaped and have a width in a diameter direction such that a lubricating grease channel could be employed to admit lubricant between the sealing ring and the rotating kiln body as taught by Cao. Doing so would have provided means for reducing friction and wear between the sealing ring and the rotating kiln body. 
	Drexler and Cao fail to explicitly disclose an embodiment wherein the magnitude of the width of the existing sealing lip is 10-20 mm. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the magnitude of the width of the existing sealing lip to be 10-20 mm as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Cao, in the combination of Drexler and Cao, teaches of a J-shaped sealing ring (“J-shaped sealing ring” - (2)) between a fixed body (1) and a rotating kiln body (3), wherein the J-shaped sealing ring has a sealing lip (lower portion of element (2) that is in contact with rotating kiln body (3) as shown in Fig. 2) that has a width in a diameter direction (see at least [0015]-[0017] and Figs. 1, 2) - thus the general conditions of the claim are disclosed in the prior art. The magnitude of the width is a result effective variable that would have been readily changeable in the combined apparatus. A larger width will enhance the footprint of the seal at the expense of increased wear and vice-versa (see at least [0017] of Cao). One of ordinary skill in the art would have been readily able to adjust the magnitude of the width of the existing sealing lip in the combined apparatus to achieve a desired balance between (at least) sealing and wear. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the combined apparatus by adjusting the magnitude of the width of the existing sealing lip to be 10-20 mm as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 10, to the extent that Claim 10 is understood in light of the 112(b) rejections set forth in this Office Action, Drexler teaches the rotating seal mechanism according to Claim 1 (see the rejection for Claim 1), but fails to explicitly teach that the sealing assembly is provided with a lubricating grease channel. However, such configuration is known in the art. 
	Cao discloses a relatable “sealing mechanism of a rotary kiln body” (see [0002] and Figs. 1, 2) and teaches of disposing a J-shaped sealing ring (“J-shaped sealing ring” - (2)) between a fixed body (1) and a rotating kiln body (3), wherein the J-shaped sealing ring has a sealing lip (lower portion of element (2) that is in contact with rotating kiln body (3) as shown in Fig. 2) that has a width in a diameter direction (see at least [0015]-[0017] and Figs. 1, 2). Cao teaches that a sealing ring of this type is advantageous because it can accommodate a lubricating grease channel (6) that can be used to admit lubricant between the sealing ring and the rotating kiln body such that friction and wear between the sealing ring and the rotating kiln body can be reduced (see at least [0015]-[0017] and Figs. 1, 2). 
    	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mechanism taught by Drexler by configuring the existing sealing ring to be J-shaped and have a width in a diameter direction such that a lubricating grease channel could be employed to admit lubricant between the sealing ring and the rotating kiln body as taught by Cao. Doing so would have provided means for reducing friction and wear between the sealing ring and the rotating kiln body. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 11, to the extent that Claim 11 is understood in light of the 112(b) rejections set forth in this Office Action, Drexler teaches the rotating seal mechanism according to Claim 3 (see the rejection for Claim 3), but fails to explicitly teach that the sealing assembly is provided with a lubricating grease channel. However, such configuration is known in the art. 
	Cao discloses a relatable “sealing mechanism of a rotary kiln body” (see [0002] and Figs. 1, 2) and teaches of disposing a J-shaped sealing ring (“J-shaped sealing ring” - (2)) between a fixed body (1) and a rotating kiln body (3), wherein the J-shaped sealing ring has a sealing lip (lower portion of element (2) that is in contact with rotating kiln body (3) as shown in Fig. 2) that has a width in a diameter direction (see at least [0015]-[0017] and Figs. 1, 2). Cao teaches that a sealing ring of this type is advantageous because it can accommodate a lubricating grease channel (6) that can be used to admit lubricant between the sealing ring and the rotating kiln body such that friction and wear between the sealing ring and the rotating kiln body can be reduced (see at least [0015]-[0017] and Figs. 1, 2). 
    	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mechanism taught by Drexler by configuring the existing sealing ring to be J-shaped and have a width in a diameter direction such that a lubricating grease channel could be employed to admit lubricant between the sealing ring and the rotating kiln body as taught by Cao. Doing so would have provided means for reducing friction and wear between the sealing ring and the rotating kiln body. Note that such modification would have necessarily resulted in the invention as claimed. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Drexler in view of Tateno et al. (US 2014/0024851) (hereinafter “Tateno”).
	Regarding Claim 5, Drexler teaches the rotating seal mechanism according to Claim 3 (see the rejection for Claim 3) but fails to explicitly teach of an embodiment wherein the sealing ring is made of silicone rubber or hydrogenated nitrile rubber (HNBR). However, such configuration is known in the art. 
	Tateno discloses a relatable calcination apparatus (Fig. 1) and of a mechanism for sealing a rotating body (1) of the apparatus via a sealing assembly that comprises a sealing ring (3) (see at least Abstract, [0052] and Figs. 1, 4 and 5). Tateno teaches that the sealing ring may be made out of “hydrogenated nitrile rubber” and teaches that it is advantageous to form the sealing ring out of such a material because it has sufficient “strength, heat resistance, and corrosion resistance” in addition to “flexibility” (see at least [0052] and Figs. 1, 4 and 5). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mechanism taught by Drexler by making the existing sealing ring out of hydrogenated nitrile rubber as taught by Tateno. Doing so would have ensured that the sealing ring would have sufficient strength, heat resistance, and corrosion resistance in addition to flexibility. Note that such modification would have necessarily resulted in the invention as claimed. 

Claims 6, 7, 12-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Drexler in view of Agawa (JP 2000266325 A) (see attached original document and translated Abstract for reference). 
	Regarding Claim 6, to the extent that Claim 6 is understood in light of the 112(b) rejections set forth in this Office Action, Drexler teaches the rotating seal mechanism according to Claim 1 (see the rejection for Claim 1) but fails to explicitly teach of a limiting component with two ends that has one end fixed to the fixed body and another other end extending into the limiting cooperating component so that the sealing assembly is capable of being displaced leftwards and rightwards and up and down along a center line without being rotated circumferentially. However, such configuration is known in the art. 
	Agawa discloses a relatable sealing structure for a rotary kiln that forms a seal between a fixed body (200) and a rotating body (121) (see Abstract and Fig. 1). Agawa teaches of a limiting cooperating component (the limiting orifice plate component that is directly bolted to element (122) as is shown in Fig. 1) that is disposed on a sealing frame body (body comprising element (152) as is shown in Fig. 1) in addition to a limiting component (limiting component comprising elements 111, 113 and associated bolts as shown in Fig. 1) with two ends (the left/right hand ends as shown in Fig. 1) that has one end (the left-hand end of element (111) as shown in Fig. 1) fixed to the fixed body (as is shown in Fig. 1) and another end (the right-hand end of the limiting component that comprises element 113 as shown in Fig. 1) extending into the limiting cooperating component (via element (113) and the corresponding bolts as shown in Fig. 1) so that the sealing assembly (sealing assembly comprising elements 153 and 154) is capable of being moved radially with the rotating body, and displaced leftwards and rightwards and up and down along a center line without being rotated circumferentially (as is evident from at least Abstract and Fig. 1). Agawa teaches that it is advantageous to use a limiting component/limiting cooperating component arrangement of this type because it provides a place for fixing elements of the sealing assembly to the fixed body that is offset from the fixed body itself (see at least Abstract and Fig. 1). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mechanism taught by Drexler by configuring the mechanism to have a limiting component that has one end fixed to the fixed body and another other end extending into the limiting cooperating component such that the sealing assembly would be capable of being moved radially with the rotating body, and displaced leftwards and rightwards and up and down along a center line without being rotated circumferentially based on the teachings of Agawa. Doing so would have provided a place for fixing elements of the sealing assembly to the fixed body that is offset from the fixed body itself and would have increased strength of the mechanism via the additional connection. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 7, to the extent that Claim 7 is understood in light of the 112(b) rejections set forth in this Office Action, Drexler teaches the rotating seal mechanism according to Claim 3 (see the rejection for Claim 3) but fails to explicitly teach of a limiting component with two ends that has one end fixed to the fixed body and another other end extending into the limiting cooperating component so that the sealing assembly is capable of being displaced leftwards and rightwards and up and down along a center line without being rotated circumferentially. However, such configuration is known in the art. 
	Agawa discloses a relatable sealing structure for a rotary kiln that forms a seal between a fixed body (200) and a rotating body (121) (see Abstract and Fig. 1). Agawa teaches of a limiting cooperating component (the limiting orifice plate component that is directly bolted to element (122) as is shown in Fig. 1) that is disposed on a sealing frame body (body comprising element (152) as is shown in Fig. 1) in addition to a limiting component (limiting component comprising elements 111, 113 and associated bolts as shown in Fig. 1) with two ends (the left/right hand ends as shown in Fig. 1) that has one end (the left-hand end of element (111) as shown in Fig. 1) fixed to the fixed body (as is shown in Fig. 1) and another end (the right-hand end of the limiting component that comprises element 113 as shown in Fig. 1) extending into the limiting cooperating component (via element (113) and the corresponding bolts as shown in Fig. 1) so that the sealing assembly (sealing assembly comprising elements 153 and 154) is capable of being moved radially with the rotating body, and displaced leftwards and rightwards and up and down along a center line without being rotated circumferentially (as is evident from at least Abstract and Fig. 1). Agawa teaches that it is advantageous to use a limiting component/limiting cooperating component arrangement of this type because it provides a place for fixing elements of the sealing assembly to the fixed body that is offset from the fixed body itself (see at least Abstract and Fig. 1). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mechanism taught by Drexler by configuring the mechanism to have a limiting component that has one end fixed to the fixed body and another other end extending into the limiting cooperating component such that the sealing assembly would be capable of being moved radially with the rotating body, and displaced leftwards and rightwards and up and down along a center line without being rotated circumferentially based on the teachings of Agawa. Doing so would have provided a place for fixing elements of the sealing assembly to the fixed body that is offset from the fixed body itself and would have increased strength of the mechanism via the additional connection. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 12, to the extent that Claim 12 is understood in light of the 112(b) rejections set forth in this Office Action, Drexler teaches the rotating seal mechanism according to Claim 1 (see the rejection for Claim 1) but fails to explicitly teach of a shell that is disposed between the fixed body and a flange of the fixed body, wherein a diameter dimension of the shell is between a diameter dimension of the fixed body and a diameter dimension of the rotating body, and of a dust-blocking heat insulation wall of labyrinth type that is disposed between the shell and the rotating body. However, such configuration is known in the art. 
	Agawa discloses a relatable sealing structure for a rotary kiln that forms a seal between a fixed body (200) and a rotating body (121) (see Abstract and Fig. 1). Agawa teaches of a shell (111) that is disposed between the fixed body (200) and a flange of the fixed body (flange formed by the vertical section of body (200) that element (111) is directly attached to as is shown in Fig. 1), wherein a diameter dimension of the shell (111) is between a diameter dimension of the fixed body (200) and a diameter dimension of the rotating body (121) (as is shown in Fig. 1) in addition to a dust-blocking heat insulation wall (122) of labyrinth type that is disposed between the shell and the rotating body via the room afforded by the shell (see at least Abstract and Fig. 1). Agawa teaches that it is advantageous to implement a shell of this type into the structure because it provides a place for fixing elements of the sealing assembly (sealing assembly comprising elements 153 and 154) to the fixed body that is offset from the fixed body itself (see at least Abstract and Fig. 1). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mechanism taught by Drexler by configuring the mechanism to have a shell that is disposed between the fixed body and a flange of the fixed body, wherein a diameter dimension of the shell is between a diameter dimension of the fixed body and a diameter dimension of the rotating body, in addition to a dust-blocking heat insulation wall of labyrinth type that is disposed between the shell and the rotating body as taught by Agawa. Doing so would have provided a place for fixing elements of the sealing assembly to the fixed body that is offset from the fixed body itself and would have increased strength of the mechanism via the additional connection. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 13, to the extent that Claim 13 is understood in light of the 112(b) rejections set forth in this Office Action, Drexler teaches the rotating seal mechanism according to Claim 3 (see the rejection for Claim 3) but fails to explicitly teach of a cylindrical body that is disposed between the fixed body and a flange of the fixed body, wherein a diameter dimension of the cylindrical body is between a diameter dimension of the fixed body and a diameter dimension of the rotating body, and of a dust-blocking heat insulation wall of labyrinth type that is disposed between the cylindrical body and the rotating body. However, such configuration is known in the art. 
	Agawa discloses a relatable sealing structure for a rotary kiln that forms a seal between a fixed body (200) and a rotating body (121) (see Abstract and Fig. 1). Agawa teaches of a cylindrical body (111) that is disposed between the fixed body (200) and a flange of the fixed body (flange formed by the vertical section of body (200) that element (111) is directly attached to as is shown in Fig. 1), wherein a diameter dimension of the cylindrical body (111) is between a diameter dimension of the fixed body (200) and a diameter dimension of the rotating body (121) (as is shown in Fig. 1) in addition to a dust-blocking heat insulation wall (122) of labyrinth type that is disposed between the cylindrical body and the rotating body via the room afforded by the cylindrical body (see at least Abstract and Fig. 1). Agawa teaches that it is advantageous to implement a cylindrical body of this type into the structure because it provides a place for fixing elements of the sealing assembly (sealing assembly comprising elements 153 and 154) to the fixed body that is offset from the fixed body itself (see at least Abstract and Fig. 1). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mechanism taught by Drexler by configuring the mechanism to have a cylindrical body that is disposed between the fixed body and a flange of the fixed body, wherein a diameter dimension of the cylindrical body is between a diameter dimension of the fixed body and a diameter dimension of the rotating body, in addition to a dust-blocking heat insulation wall of labyrinth type that is disposed between the cylindrical body and the rotating body as taught by Agawa. Doing so would have provided a place for fixing elements of the sealing assembly to the fixed body that is offset from the fixed body itself and would have increased strength of the mechanism via the additional connection. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 14, Drexler teaches the rotating seal mechanism according to Claim 1 (see the rejection for Claim 1) but fails to explicitly teach of a shell that is disposed between the fixed body and a flange of the fixed body, wherein a diameter dimension of the shell is between a diameter dimension of the fixed body and a diameter dimension of the rotating body, and of a temperature-lowering device that is disposed between the shell and the rotating body. However, such configuration is known in the art. 
	Agawa discloses a relatable sealing structure for a rotary kiln that forms a seal between a fixed body (200) and a rotating body (121) (see Abstract and Fig. 1). Agawa teaches of a shell (111) that is disposed between the fixed body (200) and a flange of the fixed body (flange formed by the vertical section of body (200) that element (111) is directly attached to as is shown in Fig. 1), wherein a diameter dimension of the shell (111) is between a diameter dimension of the fixed body (200) and a diameter dimension of the rotating body (121) (as is shown in Fig. 1) in addition to a temperature-lowering device (liquid cooled box that elements 153 and 154 are disposed within as is shown in Fig. 1) that is disposed between the shell and the rotating body via the room afforded by the shell (see at least Abstract and Fig. 1). Agawa teaches that it is advantageous to implement a shell of this type into the structure because it provides a place for fixing elements of the sealing assembly (sealing assembly comprising elements 153 and 154) to the fixed body that is offset from the fixed body itself (see at least Abstract and Fig. 1). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mechanism taught by Drexler by configuring the mechanism to have a shell that is disposed between the fixed body and a flange of the fixed body, wherein a diameter dimension of the shell is between a diameter dimension of the fixed body and a diameter dimension of the rotating body, in addition to a temperature-lowering device that is disposed between the shell and the rotating body as taught by Agawa. Doing so would have provided a place for fixing elements of the sealing assembly to the fixed body that is offset from the fixed body itself and would have increased strength of the mechanism via the additional connection. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 15, Drexler teaches the rotating seal mechanism according to Claim 3 (see the rejection for Claim 3) but fails to explicitly teach of a cylindrical body that is disposed between the fixed body and a flange of the fixed body, wherein a diameter dimension of the shell is between a diameter dimension of the fixed body and a diameter dimension of the rotating body, and of a temperature-lowering device that is disposed between the cylindrical body and the rotating body. However, such configuration is known in the art. 
	Agawa discloses a relatable sealing structure for a rotary kiln that forms a seal between a fixed body (200) and a rotating body (121) (see Abstract and Fig. 1). Agawa teaches of a cylindrical body (111) that is disposed between the fixed body (200) and a flange of the fixed body (flange formed by the vertical section of body (200) that element (111) is directly attached to as is shown in Fig. 1), wherein a diameter dimension of the cylindrical body (111) is between a diameter dimension of the fixed body (200) and a diameter dimension of the rotating body (121) (as is shown in Fig. 1) in addition to a temperature-lowering device (liquid cooled box that elements 153 and 154 are disposed within as is shown in Fig. 1) that is disposed between the cylindrical body and the rotating body via the room afforded by the shell (see at least Abstract and Fig. 1). Agawa teaches that it is advantageous to implement a cylindrical body of this type into the structure because it provides a place for fixing elements of the sealing assembly (sealing assembly comprising elements 153 and 154) to the fixed body that is offset from the fixed body itself (see at least Abstract and Fig. 1). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mechanism taught by Drexler by configuring the mechanism to have a cylindrical body that is disposed between the fixed body and a flange of the fixed body, wherein a diameter dimension of the cylindrical body is between a diameter dimension of the fixed body and a diameter dimension of the rotating body, in addition to a temperature-lowering device that is disposed between the cylindrical body and the rotating body as taught by Agawa. Doing so would have provided a place for fixing elements of the sealing assembly to the fixed body that is offset from the fixed body itself and would have increased strength of the mechanism via the additional connection. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 18, Agawa also teaches that that the temperature-lowering device is a temperature-lowering box (it is a liquid cooled box - see at least Abstract, Fig. 1 and the rejection for Claim 15 above)

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Drexler in view of Kogure et al. (JP 2006029667 A) (hereinafter “Kogure”) (see attached original document and Abstract for reference).
	Regarding Claim 19, Drexler teaches the rotating seal mechanism according to Claim 16 (see the rejection for Claim 16) but fails to explicitly teach of a temperature-lowering mechanism in the form of a spiral blade that is disposed between the rotating body and the tyre. However, such configuration is known in the art. 
	Kogure discloses a relatable rotary kiln apparatus (Fig. 1) that comprises a rotating body (“shell”) and a tyre (“jacket cover (7)”) attached to an outer peripheral surface of the rotating body (see at least Abstract and Fig. 1). Kogure teaches of disposing a temperature-lowering mechanism (mechanism comprising elements (18)) in the form of a spiral blade (note that elements (18) form a spiral blade such that “cooling air is guided in a spiral path along the peripheral surface of the shell”) (see Abstract and Figs. 1-4) between the rotating body and the tyre (as is shown in Fig. 1 and disclosed in the Abstract) such that cooling of the peripheral surface of the shell can be facilitated (see Abstract). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mechanism taught by Drexler by disposing a temperature-lowering mechanism in the form of a spiral blade between the existing rotating body and tyre of Drexler based on the teachings of Kogure. Doing so would have facilitated cooling of the peripheral surface of the rotating body in that region. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 20, Kogure also teaches that the temperature-lowering mechanism is in the form of a spiral blade (elements (18) form a spiral blade such that “cooling air is guided in a spiral path along the peripheral surface of the shell”) (see Abstract, Figs. 1-4 and the rejection for Claim 19 above). 

Response to Arguments
The arguments filed 6/7/2022 have been fully considered but have not been found persuasive for the following reasons:

	Applicant has argued that the Claim 1 as amended is now distinguished from the previously relied upon prior art of Drexler and contends that “Drexler on current review does not disclose ‘the follower support component is a supporting roller, a supporting ring or a supporting block, and can roll or slide on an outer circumference of the rotating body and defines a coaxiality between the sealing assembly and the rotating body’.” and that “Drexler on current review also fails to disclose ‘the flexible connecting body is configured to compensate for central displacement of rotating body during the central displacement of the rotating body and enable sealing between the sealing assembly and the fixed body’."
This argument is not persuasive because Claim 1 is still too broad to overcome the prior art of Drexler (as is presented above in this Office Action). Drexler teaches that a follower support component (follower support component comprising elements (13) that form sealing ring (40) around the circumference of the rotating body) (see at least Col. 4 line 63 - Col. 5 line 5, Col. 6 lines 34-38 and Figs. 2, 4) is disposed on the sealing assembly (as shown in Fig. 2), wherein the follower support component is in the form of supporting block (supporting block formed from elements (13) as is shown in Figs. 2 and 4 that support (at least) element (16)) that forms a supporting ring (the ring as shown in Fig. 4 formed by elements (13) that follow element (14) along the circumference of the rotating body) (see at least Col. 4 line 63 - Col. 5 line 5, Col. 6 lines 34-38 and Figs. 2, 4) that can slide on an outer circumference (16) of the rotating body (as shown in Fig. 2 and described in (at least) the Abstract) and defines a coaxiality between the sealing assembly and the rotating body (see at least Col. 4 line 63 - Col. 5 line 5, Col. 6 lines 34-38 and Figs. 2, 4 and note that elements (13) of the follower support component follow element (14) along the circumference of the rotating body to thereby form a ring that is coaxial with the rotating body which accordingly “defines a coaxiality between the sealing assembly and the rotating body” as claimed).
	Drexler also teaches that the flexible connecting body is configured to compensate for central displacement of the rotating body during the central displacement of the rotating body and enable sealing between the sealing assembly and the fixed body, wherein during rotation of the rotating body, the sealing assembly moves relative to the rotating body to be radially displaced up and down and leftwards and rightwards with the rotating body (Note that the limitation “wherein the flexible connecting body is configured to compensate for central displacement of the rotating body during the central displacement of the rotating body and enable sealing between the sealing assembly and the fixed body, wherein during rotation of the rotating body, the sealing assembly moves relative to the rotating body to be radially displaced up and down and leftwards and rightwards with the rotating body” constitutes an intended use of the claimed apparatus that a prior art apparatus must be merely capable of doing to fulfill. In the instant case, Drexler teaches that the flexible connecting body is configured to compensate for central displacement of the rotating body during the central displacement of the rotating body (as is evident from (at least) the disclosure that the flexible connecting body (19) is connected to the housing and that the “housing, carbon bar, and disc interfaces are such that the disc has clearance with the non-rotating parts of the seal to allow a 1.0 in. radial motion of the disc (and kiln) in any direction” - see at least Col. 8 lines 62-68 and Figs. 2, 4) and enable sealing between the sealing assembly and the fixed body (as is described in (at least) the Abstract), wherein during rotation of the rotating body, the sealing assembly moves relative to the rotating body to be radially displaced up and down and leftwards and rightwards with the rotating body (As is evident from (at least) the disclosure that the “housing, carbon bar, and disc interfaces are such that the disc has clearance with the non-rotating parts of the seal to allow a 1.0 in. radial motion of the disc (and kiln) in any direction” - see at least Col. 8 lines 62-68 and Figs. 2, 4. Also note that the Abstract discloses that “The seal is capable of operating in a thermally changing environment where the both radial expansion and axial movement of the rotating kiln do not result in the failure of the seal”). Thus, the apparatus taught by Drexler comprises all of the claimed structure, is capable of performing all of the claimed intended uses and accordingly meets all of the limitations of Claim 1 as claimed.). Therefore, Applicant’s arguments are not persuasive. 
	It is recommended that Applicant further amend the claims to include additional structural elements and/or features to endeavor to overcome the prior art of record. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Buteau (US 7,686,612 B1) is considered relevant to this application in terms of structure and use. 
	
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        11/23/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762